Citation Nr: 0737133	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-25 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE


Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1970.

This case comes before the Board on appeal of a November 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  Service connection is in effect for low back strain with 
radiculopathy, evaluated 40 percent disabling; depressive 
disorder, evaluated 30 percent disabling; and erectile 
dysfunction, evaluated noncompensable.

2.  The veteran is unable to obtain or maintain any form of 
substantially gainful employment consistent with his 
education and occupational background due to the effects of 
his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to 
service-connected disabilities have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran has been provided 
all required notice and that the evidence currently of record 
is sufficient to substantiate the veteran's claim for a TDIU.  
Therefore, no further development with respect to the matter 
decided herein is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 and Supp. 2006) or 38 C.F.R. § 3.159 (2007).  

Legal Criteria

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  For the purpose of 
determining whether a claimant has a single disability rated 
as 60 percent disabling, disabilities of common etiology will 
be considered one disability.  38 C.F.R. § 4.16(a).  The 
central inquiry is, "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor 
advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

Analysis

The veteran is service connected for low back strain with 
radiculopathy, evaluated as 40 percent disabling; depressive 
disorder, secondary to the low back strain with 
radiculopathy, evaluated as 30 percent disabling; and 
erectile dysfunction also secondary to the low back strain 
with radiculopathy, evaluated as noncompensable.  The 
combined rating for the disabilities is 60 percent.  These 
disabilities are of common etiology so the veteran meets the 
minimum schedular criteria for a TDIU.  Thus, the 
determinative issue is whether these disabilities render him 
incapable of securing or maintaining substantially gainful 
employment.

The record reflects that the veteran has a somewhat limited 
education in that he has only completed high school.  In 
addition, he has a very limited occupational background, 
having worked in the food service business as a food server 
and prior to that as a furniture delivery person.  
Furthermore, the record indicates the veteran has not worked 
in a full time position since February 1989.  

He underwent a comprehensive general VA examination in 
October 2005.  The physician was specifically asked to 
provide an opinion as to the effect of the veteran's service-
connected disabilities on his ability to work.  The veteran 
was diagnosed with keloid scars, obstructive sleep apnea, pes 
planus with plantar fasciitis, hypertension, cervical strain, 
lumbosacral strain, right fibular fracture with 
osteochondritis desiccans, and benign prostatic hypertrophy 
with erectile dysfunction.  The physician commented that the 
veteran's lumbosacral strain prevented him from completing 
his job as a food service person because he could not lift, 
bend, stoop, or twist.  Although the examiner felt the 
veteran would be able to do sedentary work, he further 
explained that even sedentary work would be challenging since 
the veteran was currently taking high doses of narcotic 
medications which would make it impossible for anyone to hire 
him.    

In terms of his other service-connected disabilities, the 
October 2005 VA examiner noted that the veteran's erectile 
dysfunction was secondary to his 
service-connected low back strain, as well as the medications 
he was taking for his hypertension and benign prostatic 
hypertrophy.  He stated that though the veteran's erectile 
dysfunction was not disabling it was certainly troubling.  

In October 2005 the veteran was afforded a VA mental 
disorders examination.  The examiner noted that the veteran 
was not working because his back medication interfered with 
his coordination.  The Axis I diagnoses were psychotic 
disorder, not otherwise specified and depressive disorder, 
not otherwise specified.  He was assigned a Global Assessment 
of Functioning score of 48, which is indicative of serious 
impairment.  See Richard v. Brown, 9 Vet. App. 266, 267 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  
    

The Board concludes that the veteran's service-connected low 
back strain and his service-connected depressive disorder are 
sufficient by themselves to preclude the veteran from 
obtaining or maintaining any form of substantially gainful 
employment consistent with his education and employment 
background.  Accordingly, entitlement to a TDIU is in order.  


ORDER

A total disability rating based on individual unemployability 
due to 
service-connected disabilities is granted, subject to the 
criteria applicable to the payment of monetary benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


